— Judgment unanimously affirmed, without costs. Memorandum: Petitioner, Town of Victory, appeals from a judgment denying its CPLR article 78 petition to annul a permit issued by the Department of Environmental Conservation to construct a solid waste management facility in the town. We agree with Special Term that the Department’s determination that the project would have no significant effect on the environment was not arbitrary and capricious. The project is a Type I action (6 NYCRR 617.12 [b] [6] [i]; [8]) and, therefore, a long environmental form should have been submitted (6 NYCRR 617.2 [£]; 617.6 [b]). Nevertheless, in this case, the Department conducted an independent examination of any possible adverse effect on the environment using the same analysis that would have been employed had the long form been submitted. Thus, the failure to comply with the literal requirement of the SEQRA regulations does not require a reversal of the Commissioner’s determination (see Webster Assoc. v Town of Webster, 59 NY2d 220). (Appeal from judgment of Supreme Court, Cayuga County, Siracuse, J. — art 78.) Present — Dillon, P. J., Denman, Boomer, Green and Schnepp, JJ.